                                                          AFFIDAVIT OF SERVICE

                                             UNITED STATES DISTRICT COURT
                                                  Western District of Texas
Case Number: 1 :19-CV-00055-RP

Plaintiff:
JERRY D. STROOP AND CHAD
CATE, ON BEHALF OF
THEMSELVES AND ALL OTHERS                                                                                                       2019000501
SIMILARLY SITUATED
vs.                                                   -




Defendant:
JANNAH’S REAL ESTATE, LLC,                                  -




HANI’S TEXAS TIRES 1 INC.,
HANI’S TEXAS TIRES 2 INC.,
HANI’S TEXAS TIRES 6-33 INC.,
AL-WAHBAN TEXAS TIRE, LLC.
HANI AL-WAHBAN, MUSTAFA ALWAHBAN
AND OMAR ALWAHBAN

For:
Douglas B. Welmaker
Moreland Verrett, P.C.
doug@morelandlaw.com
2901 Bee Caves Ad, Suite L
Austin, TX 78746-5571

Received by Statewide Civil Process, Inc. on the 25th day of January, 2019 at 4:26 pm to be served on OMAR AL-WAHBAN, 1225 E.
SEMINARY DR, FORT WORTH, TX 76115-2910.

I, Holly Dione Wicker, being duly sworn, depose and say that on the 28th day of January, 2019 at 7:48 pm, I:

personally delivered a true copy of the Summons in a Civil Action with Plaintiff’s Original Collective Action Complaint to OMAR
AL-WAHBAN, at the defendant’s usual place of abode, at the address of 1225 E. SEMINARY DR, FORT WORTH, TX 76115-2910 in
the county of Tarrant with the date of service endorsed thereon by me, and informed said person of the contents therein, in compliance
with the Texas Rules of Civil Procedure.

Description of Person Served: Age: 30, Sex: M, Race/Skin Color: Middle Eastern, Height: N/A, Weight: N/A, Hair: Black, Glasses: N

I am over the age of 18, and am not a party to or interested in the outcome of the above styled and numbered cause. I have personal
knowledge of the facts and statements contained in this affidavit and each is true and correct. I am authorized to serve process in the
State of Texas where this case is pending.




Subscribed and Sworn to before me on the. day of                                             Holl Dione Wic e
                                                                                             PSC-9082 EXP 8/1/2020
—                         —-   -     .                                                       Statewide Civil Process, Inc.
                                                                                             13279 Pond Springs Road
                                                                                             Suite 2
      ‘i   ir.d              ‘,“..
                                                                                             Austin, TX 78729
                                         .                                                   (877) 287-1364
NOTARY PUBLIC
                                                                                             Our Job Serial Number: WMC-201 9000501
                                                                                             Ref: OMAR AL-WAHBAN
               SUSAN HERNANDEZ                                                               Service Fee: $80.00
            Notary Public, State of Texas
             Comm. Expires 11-20-2022         ‘©   1992-2019 Database Ser’ces. Inc. Process Servers Toolbox V72p
                                                                                  -




              Notary ID 12633377-9


                                                                                                                   IN lOl 011111101 I NIO lOl N IN llININ
                      Case 1:19-cv-00055-RP Document 4                        Filed 01/25/19     Page 3 of 6

AO 440 (Rev. 06112) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Western District of Texas

                        Jerry D. Stroop                               )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                V.                                     )      Civil Action No. 1:1 9-cv-00055 RP
                                                                       )
              Jannah’s Real Estate, LLC et al                          )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )
                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant s name and address,, Defendant Omar AI-Wahban
                                           1225 E. Seminary Dr., Fort Worth, Texas 76115

                                           or

                                           6902 Blackberry Dr., Arlington, Texas 76016

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)     or 60 days if you
                                                                                                               —




are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
                       —



the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                Douglas B. Welmaker
                                Moreland Verrett PC
                                2901 Bee Cave Rd, Box L
                                Austin, Texas 78746



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              Jeannette J. Clack
                                                                                 CLERK OF COURT


Date:     January 25,                2019
                                                                                            jgrzdtu2 of ClkJepz4y Clerk
                                                                        _________________________________
                                                                    _____
                                                                                      _____
                                                                                                          ______
                                                                                                  ___________ __________
                                                                                                             _____
                                                                                                               ________
                                                                                                                      ____




                         Case 1:19-cv-00055-RP Document 4 Piled 01/25/19 Page 4 of 6
AO 440 (Rev. 06112) Summons in a Civil Action (Page 2)

Civil Action No. 1:1 9cv-OOO55


                                                      PROOF OF SERVICE
                       (This section should not befiled with the court unless required by Fed R. Civ. P. 4(1))

           This summons for (name of individnal and title, (fairy)                                Omar AI-Wahban

was received by me on (date)            01/25/2019 at 4:26 PM


           l I personally      s&ved the summons on the individual at (place)                          1225 E. Seminary Dr

                   Fort Worth TX 76115-2910                                         on   (dole) 0 1/28/2019 at 7:48 PM; or

           J I left the summons at the individual’s residence or usual place of abode                with (name)
                                                                    ,a person of suitable age and discretion         who resides there,
           on (d4te)                               ,   and mailed a copy to the individual’s last known address;         or

           O I se ved the summons on (name ofindividual)                                                                               ,   who is
           designated by law to accept service of process on behalf of (name oforganiration)

                                                                                    On (date)                                 ; or

           0 1 returned the summons unexecuted because                                                                                       ; or

           0   Other (spec(fy,):




          My    fees   are $       r> C            for travel   and $       .            for services, for a   total of$             o.oo

           I declare under penalty of perjury that this infounation is tru


Date:
                                                                                                Server’s signature

                                                                   Holly Dione Wickçr PSC-9082 EXP 08/31/2020
                                                                                            Printed name and title




                                                                        13279   Pond_jrings      Rd,   Ste   2, Austin, TX 78729
                                                                                                Server’s address-

Additional information regarding attempted service, etc:
